DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This communication is in response to:
Request for continued examination, filed on 01/10/2022.

The amendments filed on 01/10/2022 have been entered.
Objections to claims 5, 12, and 19 due to minor informalities, have been withdrawn.  Applicant’s amendments to claim 5 and 12, and the cancellation of claim 19, have overcome the aforementioned objections.
Applicant’s arguments on pages 14-20 of the Remarks filed on 01/10/2022 are considered. The 35 U.S.C 103 rejections previously set forth in the Office Action mailed on 10/08/2021, have been withdrawn.


Reasons for Allowance
Claims 1, 4-5, 7-8, 11-12, 15, 20-22, and 27-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant prior arts of reference:
(US 2012/0226877  A1) issued to Clayton et al., hereinafter as “Clayton”.
(US 2008/0307271 A1) issued to Nakajima et al., hereinafter as “Nakajima”.
The following is an examiner’s statement of reasons for allowance: 
Clayton teaches a method for collecting performance data of a two-site, data replication program, wherein a method is disclosed for maintaining mirror and storage system copies of volumes at multiple remote sites. A first server maintains a mirror copy relationship between a first storage system at a first site and a second storage system at a second site. Further, the reference discloses positioning a application site into idle mode, as illustrated in Figs. 5 and 6 wherein a copy manager program installed at the first, second  and third servers performs to coordinate the creation of mirror and point-in-time copies of the first storage system, wherein the copying begins in response to detecting an event to perform an operation; that is a first server quiesces all I/O operations to that of positioning software applications in idle mode.  Further, Clayton discloses starting a consistency group, wherein the starting is based on a command from a master system, as illustrated in Fig. 4, wherein operations performed by the copy manager in the first server to initiate and maintain mirror copy relationships from the first storage system to the second and third storages, that is the copy manger, i.e. master replication program, starts a mirror copy operation of a mirror data set such as a consistency group.  
Additionally, Nakajima teaches collecting and bundling performance data, wherein a computer system includes a replication processing status referral unit for referring to a replication processing status of data of the first storage area and the second storage area to be associated, and an output unit for outputting first performance information concerning data I/O stored in the first storage area, and outputting second performance information concerning data I/O stored in the second storage area together with the first performance information when the replicated data is being subject to replication processing from the first storage area to the second storage area as a result of referring to the replication processing status.  Further, the reference discloses removing remaining data associated with the collected primary performance data, wherein the reference discloses in Fig. 37, after the copy synchronization is complete, the 
However, none of the above prior arts, individually or in combination, disclose that after starting and then ending the consistency group corresponding to the at least one software 
application, that replicating the consistency group at the first site to form a copy of the consistency group and then, transmitting the copy of the consistency group to a second site for storage of the copy of the consistency group at the second site, the second site being remote from the first site: the process continues by collecting, at the second site, secondary performance data associated with the started consistency group; then transmitting the collected primary and secondary performance data to the master system as part of a response to a request for a snapshot copy of a logical volume of data, wherein the logical volume of data that is requested is from the at least one software application; then bundling the collected secondary performance data to the collected primary performance data to form a bundle; and finally storing the bundle in a database at the first site: wherein the collected primary performance data relates to first aspects of the two-site data replication and the collected secondary performance data relates to second aspects of the two-site data replication, the second aspects being different than the first aspects. 
Therefore, the above limitations in conjunction with the remaining limitations of the independent claims render the above amended independent claims allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zuheir A. Mheir whose telephone number is (571)272-4151.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
2/10/2022

/ZUHEIR A MHEIR/Patent Examiner, Art Unit 2162  

/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162